




Florida
Loan No. 340025
Sun Island Lakes LLC


This Note, in the principal amount of $13,000,000.00, constitutes an amended and
restated renewal of an Amended and Restated Renewal Promissory Note dated
January 1, 2014, made by the maker hereof to Sun Communities Operating Limited
Partnership ("Sun Communities") in the original and current principal amount of
$12,592,021.08 (the "Island Lakes Split Note"). Sun Communities is the owner and
holder of a term promissory note dated June 9, 2004 in the original principal
amount of $25,366,570.00 (the "BOA Note") made by the maker hereof, jointly and
severally with other of its affiliates including, without limitation, Sun Kings
Lake LLC, a Michigan limited liability company ("Kings Lake"), to Bank of
America, N.A., ("BOA"). The BOA Note was assigned to Sun Communities and
thereafter split into two notes, the Island Lakes Split Note, and the other
split note from Kings Lake with an outstanding principal balance in the amount
of $9,686,855.57 as of the date this Note is signed.
 
Lender herein has acquired, contemporaneously herewith, the Island Lakes Split
Note and the Island Lakes Amended Mortgage (hereinafter defined) securing same
from Sun Communities.
 
Documentary stamp tax and intangible tax were previously paid with respect to
the BOA Note and BOA Mortgage on a Multi-State Mortgage, Assignment of Leases
and Rents, Security Agreement, and Fixture filing in favor of BOA dated June 9,
2004,  recorded in Official Records Book 5325 at Page 8808 of the Public Records
of Brevard County, Florida (the "BOA Mortgage") based, respectively, on (1) a
documentary stamp tax base of $9,003,956.30 and (2) intangible tax base of
$6,871,337.30.  The BOA Mortgage was assigned to Sun Communities and modified
pursuant to a Note Splitter and Mortgage Modification Agreement (the "Island
Lakes Amended Mortgage") which provided that the maximum amount secured thereby
was $9,003,956.30 and additional intangible tax was paid on the Island Lakes
Amended Mortgage on the amount of $2,132,619.00 (i.e. on the difference between
$9,003,956.30 and $6,871,337.30) in the amount of $4,265.24. Therefore,
documentary stamp tax and intangible tax are being paid upon recording of the
mortgage securing this Note in the amounts of $13,986.35 and $7,992.09
respectively, based on the difference between the $13,000,000.00 principal
amount of this Note and the said documentary stamp tax base and intangible tax
base of the BOA Note and BOA Mortgage (as modified by the Island Lakes Amended
Mortgage) in the amount of $3,996,043.70.




AMENDED AND RESTATED RENEWAL PROMISSORY NOTE


$13,000,000.00    As of January 24, 2014
(Date)






--------------------------------------------------------------------------------




THIS AMENDED AND RESTATED RENEWAL PROMISSORY NOTE (this "Note") is made by SUN
ISLAND LAKES LLC, a Michigan limited liability company, hereinafter called
"Borrower", for the benefit of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a
Wisconsin corporation, who, together with any subsequent holder of this note, is
hereinafter called "Lender", in substitution for and in replacement of, but not
in repayment of, the following note of Borrower, which Lender holds (which notes
are hereinafter referred to as the "Existing Note"):


Amended and Restated Renewal Promissory Note dated January 1, 2014 ("Sun Note")
in the original principal amount of $12,592,021.08 executed by Borrower in favor
of Sun which Sun Note was endorsed and transferred by the holder thereof to
Lender, the secured amount of which is $9,003,956.30. The Sun Note was one of
two notes which were split from a Promissory Note dated June 9, 2004 ("Bank
Note") in the original principal amount of $25,366,570.00 executed by Borrower,
Sun Kings Lake LLC, a Michigan limited liability company, and Aspen-Country
Project, LLC, a Michigan limited liability company ("Aspen-Country"), and
Aspen-Town & Country Associates II, LLC, a Michigan limited liability company
("Town & Country") in favor of Bank of America, N.A., a national banking
association, which Bank Note was endorsed and transferred by the holder thereof
to Sun Communities Operating Limited Partnership ("Sun"); Sun as the owner and
holder of the Bank Note, fully and completely freed, released and discharged
Aspen-Country and Town & Country from all of their respective obligations
arising out of or under the Bank Note.


The outstanding indebtedness under the Existing Note upon which documentary
stamp tax has been paid, $9,003,956.30, together with the additional principal
amount of Three Million Nine Hundred Ninety-six Thousand Forty-three and
70/100ths Dollars ($3,996,043.70) which is being advanced pursuant to this
instrument or so much as shall have been advanced from time to time are hereby
continued, combined and consolidated to constitute one indebtedness in the
aggregate principal amount of THIRTEEN MILLION DOLLARS ($13,000,000.00). The
manner and timing of payment and the other terms, covenants, agreements and
provisions of the Existing Note are hereby modified, amended and restated in
their entirety so that henceforth the terms, provisions, covenants and
agreements thereof shall be as set forth herein, and in the event of any
conflict in the terms, provisions, covenants or agreements between the Existing
Note and this Note, this Note shall prevail.


NOW THEREFORE, For value received, Borrower promises to pay to the order of
Lender, at 720 E. Wisconsin Avenue, Milwaukee, WI 53202 or at such other place
as Lender shall designate in writing, in coin or currency which, at the time or
times of payment, is legal tender for public and private debts in the United
States, the principal sum of THIRTEEN MILLION DOLLARS or so much thereof as
shall have been advanced from time to time plus interest on the unpaid principal
balance outstanding from time to time at the rate and payable as follows:






--------------------------------------------------------------------------------




Interest shall accrue from the date of advance until maturity at the rate of
four and twenty hundredths percent (4.20%) per annum (the "Interest Rate").
Accrued interest only on the amount advanced shall be paid on the fifteenth day
of the month following the date of advance ("Amortization Period Commencement
Date"). On the fifteenth day of the following month and on the fifteenth day of
each month thereafter until maturity, installments of principal and interest
shall be paid in the amount of $63,573.00. If any due date (other than the
Maturity Date as hereinafter defined) for payment of installments of principal
and interest hereunder falls on a day which is not a Business Day (as defined in
the Master Loan Agreement (as hereinafter defined)), then such due date shall be
deemed to have fallen on the next succeeding Business Day.
Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days. In the event of a
partial month, however, interest for such partial month will be calculated based
on the actual number of days the principal balance of this Note is outstanding
in the month and the actual number of days in the calendar year.
Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System initiated by Borrower. After a second late
payment, Borrower shall thereafter be required to make payments by electronic
transfer of funds using the Automated Clearing House System initiated by Lender
for the remainder of the term of this Note. All installments shall be applied
first in payment of interest, calculated monthly on the unpaid principal
balance, and the remainder of each installment shall be applied in payment of
principal. The entire unpaid principal balance plus accrued interest thereon
shall be due and payable on February 13, 2026 (the "Maturity Date").


This Note may be prepaid in accordance with the provisions of the Master Loan
Agreement (as hereinafter defined).


Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports and evidence of
insurance acceptable to Lender are not furnished to Lender, all as described in
more detail in accordance with Article III of the Master Loan Agreement entitled
"Financial Statements" and Article VI of the Master Loan Agreement entitled
"Insurance; Application of Insurance Loss Proceeds".
    
This Note is secured by multiple Lien Instruments of even date herewith executed
by Borrower, Sun Ariana LLC, a Michigan limited liability company ("Ariana"),
Sun Kings Lake LLC, a Michigan limited liability company ("Kings Lake"), and Sun
Indian Creek LLC, a Michigan limited liability company ("Indian Creek"),
(Ariana, Kings Lakes and Indian Creek, collectively, the "Other Borrower"),
which Lien Instruments encumber the Property identified in that certain Master
Loan Agreement executed by Borrower, Other Borrower and Lender of even date
herewith (as amended from time to time in accordance with its terms, the "Master
Loan




--------------------------------------------------------------------------------




Agreement"). The terms of the Master Loan Agreement, as it may be amended from
time to time in accordance with its terms, are incorporated into this instrument
by this reference as if fully set forth herein. To the extent any terms of this
Note conflict with the terms of the Master Loan Agreement, the terms of the
Master Loan Agreement shall control. All capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Master Loan Agreement.


Upon the occurrence of an Event of Default (as defined in the Master Loan
Agreement), the whole unpaid principal hereof and accrued interest shall, at the
option of Lender, to be exercised at any time thereafter, become due and payable
at once without notice, notice of the exercise of, and the intent to exercise,
such option being hereby expressly waived.


All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instruments; and agree to pay reasonable
attorneys' fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and any attorneys'
fees and expenses incurred by Lender to enforce or preserve its rights under any
of the Loan Documents in any bankruptcy or insolvency proceeding.


No provision of this Note shall require the payment or permit the collection of
interest, including any fees paid which are construed under applicable law to be
interest, in excess of the maximum permitted by law. If any such excess interest
is collected or herein provided for, or shall be adjudicated to have been
collected or be so provided for herein, the provisions of this paragraph shall
govern, and Borrower shall not be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. Any such
excess collected shall, at the option of Lender, unless otherwise required by
applicable law, be immediately refunded to Borrower or credited on the principal
of this Note immediately upon Lender's awareness of the collection of such
excess.


All notices, demands, requests and consents permitted or required under this
Note shall be given in the manner prescribed in the Master Loan Agreement.


    




















--------------------------------------------------------------------------------




This Note, the interpretation hereof and the rights, obligations, duties and
liabilities hereunder shall be governed and controlled by the laws of the State
of Florida.
        
SUN ISLAND LAKES LLC, a Michigan
limited liability company
        
By:    Sun Communities Operating Limited
Partnership, a Michigan limited
partnership, its member


By:    Sun Communities, Inc., a
Maryland corporation,
its general partner
    
By: /s/ Karen J. Dearing                
Name:    Karen J. Dearing
Title:    Executive Vice President




